 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JERRY WAYNE BAKER,                              No. 2:19-cv-0843 CKD P
12                        Plaintiff,
13             v.                                        ORDER
14       N. SYLVAN, et al.,
15                        Defendants.
16

17            Plaintiff is a Solano County Jail prisoner proceeding pro se with a civil action. This

18   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

19   Plaintiff has not paid the filing fee for this action. Good cause appearing, plaintiff will be granted

20   14 days within which to pay the filing fee. Failure to pay the filing fee within 14 days will result

21   in a recommendation that this action be dismissed.1

22   /////

23   /////

24   /////

25   1
       Plaintiff is precluded from proceeding in forma pauperis because in a prior case, 2:13-cv-0171
26   GEB EFB, plaintiff was found to have “struck out” under 28 U.S.C. § 1915(g) and judgement in
     that case is final. Under 28 U.S.C. § 1915(g) a prisoner who has been found to have “struck out”
27   may still be permitted to proceed in forma pauperis if the prisoner alleges in his complaint that he
     or she is “under imminent danger of serious physical injury.” No such allegation is made in
28   plaintiff’s complaint.
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff is granted 14 days within which to

 2   pay the $400 filing fee for this action. Failure to pay the filing fee within 14 days will result in a

 3   recommendation that this action be dismissed.

 4   Dated: May 16, 2019
                                                       _____________________________________
 5
                                                       CAROLYN K. DELANEY
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10   1
     bake0843.ko
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
